SEAWELL, J., took no part in the consideration or decision of this case.
At the January Term, 1938, Columbus Superior Court, the defendant Empie Baldwin, alias Eppie Baldwin, was tried upon an indictment charging him with rape, which resulted in conviction of the capital felony and sentence of death. From this judgment, the defendant gave notice of appeal and was allowed the statutory time to serve statement of case, which time has expired, and the clerk certifies "that nothing has been done towards perfecting the appeal, and the time for statement of case has expired." S.v. Watson, 208 N.C. 70, 179 S.E. 455. Accordingly, the Attorney-General has moved to docket and dismiss the appeal under Rule 17, as the case was due to be heard on Tuesday, 3 May, 1938, at the call of the docket from the Eighth District, the district to which the appeal belongs. S. v. Moore,210 N.C. 459, 187 S.E. 586. Nothing appears on the face of the record to defeat the motion, hence it must be regarded as well taken and allowed. S.v. Robinson, 212 N.C. 536.
Judgment affirmed. Appeal dismissed.
SEAWELL, J., took no part in the consideration or decision of this case.